Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-10 are pending.  Claims 1-10 are examined on the merits. 
   
Election/Restrictions
	Applicant's election with traverse of the species, dowregulate serum myostatin levels, prior to and following a surgical procedure, reduce muscle atrophy of disuse, alleviate pain in the reply filed on Oct. 26, 202 is acknowledged.  The traversal is on the ground(s) that there is unduly extensive or burdensome search.  This is not found persuasive because a search of one group is not coextensive with the search of the other groups.  Thus, it would be burdensome to search the entire claims.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov. 1,2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name FORTETROPIN.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a egg yolk derived product and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padiya et al. (US 2015/0238566 A1).
Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013].  The egg would include the yolk (see Figure 1).  The product would be fortetropin because the same avian follistatin is used for the same purpose.  The products comprise avian follistatin to athletes benefit from an increase in muscle mass and assist with growth and slow degeneration of muscle tissue [0005].  Athletes are mammals.  The same ingredient used for the same purpose would have the same chemical reactions when consumed.  Therefore, downregulate serum myostatin levels in Claim 4, the reduced muscle atrophy of disuse in Claim 9.  The material comprising avian follistatin can be processed with one or more excipients to yield a consumable product [0007], which would include powders.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Padiya et al. (US 2015/0238566 A1).
 Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013].  The egg would include the yolk (see Figure 1).  The product would be fortetropin because the same avian follistatin is used for the same purpose.  The products comprise avian follistatin to athletes benefit from an increase in muscle mass and assist with growth and slow degeneration of muscle tissue [0005].  Athletes are mammals.  The same ingredient used for the same purpose would have the same chemical reactions when consumed.  Therefore, downregulate serum myostatin levels in Claim 4, the reduced muscle atrophy of disuse in Claim 9.  The material comprising avian follistatin can be processed with one or more excipients to yield a consumable product [0007], which would include powders.  
However, Padiya et al. does not teach prior to and following a surgical procedure, orthopedic surgical procedure, immobilizing injury.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a dietary supplement to prevent muscle disuse atrophy because Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013].  One would have been motivated to use the dietary supplement for alleviating pain after surgery because of cuts to the muscle and skin in surgery.  Muscle wasting also occurs because when one is immobile, the muscle begins to shrink.  Therefore, the medication can be used for muscle treatment, including post-surgery, for the expected benefit of treating muscle atrophy from disuse.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/876666 and claim 14 of copending Application No. 16/508814 (in allowance). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods are all for improving muscle with egg yolk powder comprising avian follistatin. The same ingredient is used for the same purpose; thus, the same mechanisms of cellular activities would inherently occur.
In Application 16/876666, the claims are drawn to a method for inhibiting or reversing sarcopenia in a mammal with egg yolk powder, FORTETROPIN and follistatin.  It would be obvious to use the same ingredients for treating muscle disuse atrophy in the present application because the mechanism involves the same muscle cells.
In Application, 16/508814, the claims are drawn to a method for improving skeletal muscle protein fractional synthetic rate comprising egg yolk powder.  It would be obvious to use the same ingredients for improving skeletal muscle protein fractional .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655